Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 23, 2020

                                     No. 04-19-00858-CV

                     SOUTHCROSS CCNG TRANSMISSION, LTD.,
                                  Appellant

                                               v.

Ivy GONZALEZ on behalf of M.R. and M.N. Gonzalez, minor children; Amy Gonzalez, as co-
 representative of the estate of Jesus Gonzalez, Jr. for and on behalf of M.R. Gonzalez and M.N.
             Gonzalez, minor children; and Amy Gonzalez and Jesus Gonzalez., Sr.,
                                            Appellees

                 From the 229th Judicial District Court, Duval County, Texas
                          Trial Court No. DC-18-82 and DC-18-83
                        Honorable Baldemar Garza, Judge Presiding


                                        ORDER
        After Southcross CCNG Transmission Ltd. petitioned this court for permission to appeal
an interlocutory order that is not otherwise appealable, Respondents filed a response to the
petition.
        On January 14, 2020, CCNG moved this court for a thirty-day extension of time to file a
reply to Respondents’ response. See TEX. R. APP. P. 28.3(f).
       Petitioner’s motion is GRANTED; the reply must be filed with this court by February 18,
2020. See id.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2020.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court